Exhibit 10.16

CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2001

FIFTEENTH INSTRUMENT OF AMENDMENT

Recitals:

 

 

1.

Curtiss-Wright Corporation (“the Company”) has heretofore adopted the
Curtiss-Wright Corporation Retirement Plan (“the Plan”).

 

 

2.

The Company caused the Plan to be amended and restated in its entirety,
effective as of January 1, 2001, and has since caused the Plan to be further
amended.

 

 

3.

Subsequent to the most recent amendment of the Plan, it has become necessary to
further amend the Plan to update the definition of Committee to reflect
administrative practices, to comply with the final 415 regulations, to reflect
Union benefit rate changes, to update the Plan for acquisitions, and to reflect
the Heroes Earnings Assistance and Relief Tax Act of 2008 (the “HEART Act”).

 

 

4.

Subsequent to the most recent amendment of the Plan, it has become necessary to
further amend the EMD component of the Plan (merged into the Plan as of January
1, 2007) to comply with the final 415 regulations, to reflect changes to comply
with the HEART Act, and to allow for employees that transfer from EMS to Benshaw
to continue participating in the EMD component of the Plan.

 

 

5.

Articles 12.01 and 12.02 of the Plan permit the Company to amend the Plan, by
written instrument, at any time and from time to time.

Amendment:

For the reasons set forth in the Recitals to this Instrument of Amendment, the
Plan is hereby amended in the following respects:

 

 

 

1.

Article 1.09 is amended to delete the existing language and replace it as
follows, effective June 9, 2008:

 

 

 

 

“‘Administrative Committee’ shall mean the person(s) appointed by the Company to
act on behalf of the Company as the sponsor and ‘named fiduciary’ (within the
meaning of section 402(a)(2) of ERISA), as appropriate, with respect to Plan
administrative matters. When performing any activity or exercising any authority
under the provisions of the Plan, the Administrative Committee shall be deemed
to act solely on behalf of the Company, and not in an individual capacity.”

 

 

 

Wherever the term Committee is used in the Plan Document it is replaced with the
term Administrative Committee.

1

--------------------------------------------------------------------------------




 

 

 

 

2.

The second paragraph of Article 1.11 is amended in its entirety to read as
follows, effective January 1, 2009:

 

 

 

 

“Compensation shall include only that Compensation which is actually paid to the
Participant during the applicable period, provided, however, payments under the
Company’s cash based incentive compensation plans and for accrued vacation pay
shall be taken into account in the periods to which such payments relate.
Effective January 1, 2009, Compensation shall also include ‘differential wage
payments’ pursuant to the Heroes Earnings Assistance and Relief Tax Act of 2008.
Except as provided elsewhere in this Plan, the applicable period shall be the
Plan Year.”

 

 

 

3.

Article 2.03 is amended by adding the following new paragraph (d) to read as
follows, effective January 1, 2007:

 

 

 

 

“(d)

Notwithstanding any provisions of the Plan to the contrary, an Employee who dies
or incurs a disability on or after January 1, 2007 while performing qualified
military service shall be treated as if he returned to the service of the
Employer on the day preceding his death or disability and terminated employment
the following day.”

 

 

 

 

4.

Article 6.10(b) is amended by adding the following new sentences to the end to
read as follows, effective January 1, 2008:

 

 

 

 

“Effective January 1, 2008, remuneration shall also include amounts required to
be recognized under the provisions of Section 1.415(c)-2(e). Remuneration shall
not exceed the limitation on compensation under Section 401(a)(17) of the Code.”

 

 

 

5.

Article 8.01 is amended by adding a new paragraph (e) to read as follows,
effective January 1, 2008:

 

 

 

 

“(e) Notwithstanding any provision to the contrary, if a Participant who has a
vested interest in his retirement benefit dies after January 1, 2007 while
performing qualified military service pursuant to the Heroes Earnings Assistance
and Tax Relief Act of 2008 and before payment of his benefit commences, then
that Participant shall be treated as an Employee in active service for purposes
of this Article.”

 

 

 

 

6.

Article 9.02(a)(vii) is amended to update benefits provided to Metal Improvement
Company, LLC.-Vernon Division Section by adding the following sub-paragraph to
the end thereof, effective January 1, 2010:

 

 

 

 

“(G)

With Benefits commencing on and after January 1, 2010, $18.00 multiplied by his
years of credited service on and after January 1, 2010, for any pension payments
due for months commencing on and after January 1, 2010.”

2

--------------------------------------------------------------------------------




 

 

 

 

 

7.

Article 11.02 is amended to delete the existing language and replace it as
follows, effective June 9, 2008:

 

 

 

 

“11.02 Administrative Committee’s Authority and Powers.

 

 

 

 

 

The Administrative Committee (or its delegate) may act on the Company’s behalf
as the sponsor and “named fiduciary” of the Plan with respect to Plan
administrative matters. Acting on behalf of the Company, and subject to the
terms of the Plan, the Trust Agreement and applicable resolutions of the Board,
the Administrative Committee (or its delegate) has full and absolute discretion
and authority to control and manage the operation and administration of the
Plan, and to interpret and apply the terms of the Plan and the Trust Agreement.
This full and absolute discretion and authority includes, but is not limited to,
the power to:

 

 

 

 

 

 

(a)

interpret, construe, and apply the provisions of the Plan and Trust Agreement,
and any construction adopted by the Administrative Committee in good faith shall
be final and binding;

 

 

 

 

 

 

 

 

(b)

adopt Plan amendments that (1) are required by ERISA or other applicable law or
regulation governing qualification of employee benefit plans, or are necessary
for Plan administration, and which do not materially increase costs to the Plan
or the Company or materially change Participants’ benefits under the Plan, (2)
implement special rules for acquisitions, sales, and other dispositions, or (3)
clarify ambiguous or unclear Plan provisions; provided that such amendments will
be made in writing and will be made according to procedures established by the
Administrative Committee;

 

 

 

 

 

 

 

 

(c)

review appeals from the denial of benefits; and

 

 

 

 

 

 

 

 

(d)

manage the cost and financial aspects of the Plan.

 

 

 

 

 

 

 

The Administrative Committee may employ, appoint, and dismiss advisors and
advisory committees as the Administrative Committee deems necessary to carry out
the provisions of the Plan and the Trust Agreement, including attorneys,
accountants, actuaries, clerks, or other agents, and may delegate any of its
authority and duties to such persons.”

 

 

 

8.

Schedule J is amended to be updated for certain acquisitions of the
Curtiss-Wright Corporation whose Employees are eligible to participate in this
Plan:

 

 

 

a.

Paragraph 25 is amended effective January 1, 2009, to add this second sentence
as follows:

 

 

 

 

 

(i)

“Effective January 1, 2009, any Employee who is employed at any operations or
facilities acquired by the Employer in its acquisition of IMES Engineering, Inc.
shall be eligible to participate in the Cash Balance Account as described in
Article 4.”

3

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with IMES Engineering, Inc.
immediately prior to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

 

(iii)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of IMES
Engineering, Inc., who is not an Employee of IMES Engineering, Inc., on January
1, 2009 shall be eligible to become a Participant in accordance with Article
2.01(b), but shall not accrue any benefits under the Plan, except for benefits
determined in accordance with Article 4.”

 

 

 

 

 

b.

Paragraph 32 is added effective September 3, 2008 to read as follows:

 

 

 

 

 

“32. Parylene Coating Services, Inc. (PCS)

 

 

 

 

 

(i)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on September 3, 2008 whose immediate prior
service was with Parylene Coating Services, Inc. (PCS) and who was employed by
such entity at such date:

 

 

 

 

 

 

 

 

(A)

Such an Employee shall be eligible to participate in the Plan as of his or her
date of hire, and shall remain eligible so long as he or she continues to
satisfy the eligibility requirements in Article 2.01(b)(i) and (ii), provided,
however, that such an Employee shall not accrue any benefits under the Plan,
except for benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(B)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with Parylene Coating
Services, Inc. (PCS) immediately prior to its acquisition by Curtiss-Wright
Corporation.

 

 

 

 

 

 

 

(ii)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of
Parylene Coating Services, Inc. (PCS), who is not an Employee described in
paragraph (a), shall be eligible to become a Participant in accordance with
Article 2.01(b), but shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.”

 

 

 

 

 

c.

Paragraph 33 is added effective October 15, 2008 to read as follows:

 

 

 

 

 

“33. V-Metro

 

 

 

 

 

(a)

Notwithstanding any provision in this Plan to the contrary, the following rules
shall apply to an Employee hired on October 15, 2008 whose immediate prior
service was with V-Metro and who was employed by such entity at such date:

4

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

(i)

Such an Employee shall be eligible to participate in the Plan as of January 1,
2009, and shall remain eligible so long as he or she continues to satisfy the
eligibility requirements in Article 2.01(b)(i) and (ii), provided, however, that
such an Employee shall not accrue any benefits under the Plan, except for
benefits determined in accordance with Article 4.

 

 

 

 

 

 

 

 

(ii)

For purposes of determining Vesting Years of Service, vesting service shall
commence with his or her most recent date of hire with V-Metro immediately prior
to its acquisition by Curtiss-Wright Corporation.

 

 

 

 

 

 

 

(b)

Notwithstanding any provision in this Plan to the contrary, an Employee at the
operations and facilities acquired by the Employer in its acquisition of
V-Metro, who is not an Employee described in paragraph (a), shall be eligible to
become a Participant in accordance with Article 2.01(b), but shall not accrue
any benefits under the Plan, except for benefits determined in accordance with
Article 4.”

 

 

 

 

The EMD component of the Plan is amended in the following respects:

 

1.

Effective June 9, 2008, Administrative Committee means the Administrative
Committee identified in the Curtiss-Wright Corporation Retirement Plan.

 

 

2.

A new sentence is added to the end of the first paragraph of Paragraph 8 of
Section 1 to read as follows, effective January 1, 2009:

 

 

 

 

“Effective January 1, 2009, Compensation shall also include ‘differential wage
payments’ pursuant to the Heroes Earnings Assistance and Relief Tax Act of
2008.”

 

 

 

3.

A new paragraph F is added to the end of Section 8 to read as follows, effective
January 1, 2007:

 

 

 

 

“F. Notwithstanding any provision to the contrary, if an Employee who dies after
January 1, 2007 while performing qualified military service pursuant to the
Heroes Earnings Assistance and Tax Relief Act of 2008, a benefit shall be paid
to his Surviving Spouse pursuant to Subsection 8.B above. “

 

 

 

4.

Section 10(c) is amended and restated in its entirety, effective January 1,
2009, to read as follows:

 

 

 

 

“Within 90 days prior to his Annuity Starting Date, on a form prescribed by the
Administrator, an Employee may elect one of the following forms of pension
payment (not including any early retirement supplements provided by this Plan)
in lieu of the normal form:

5

--------------------------------------------------------------------------------




 

 

 

 

1.

Life Annuity – A monthly income payable for his life.

 

 

 

 

2.

55% Spouse Survivor Annuity – A reduced amount payable monthly for his life with
the provision that upon his death an amount equal to 55% of such reduced amount
shall be paid monthly for the life of his Surviving Spouse.

 

 

 

 

3.

55% Joint & Survivor Annuity – A reduced amount payable monthly for his life
with the provision that upon his death an amount equal to 55% of such reduced
amount shall be paid monthly for the life of his Joint Annuitant.

 

 

 

 

4.

100% Joint & Survivor Annuity – A reduced amount payable monthly for his life
with the provision that upon his death the same amount shall be paid monthly for
the life of his Joint Annuitant.

 

 

 

 

5.

Lump Sum – A lump sum settlement of his frozen benefits determined under
Subsections 10.I and 10.J below. This lump sum option is not available with
respect to Credited Service or benefits accrued after December 31, 1994, except
as provided in Subsection 10.I below.

 

 

 

 

6.

Effective January 1, 2008 – a 50% Joint and Survivor Annuity – A reduced amount
payable monthly for his life with the provision that upon his death an amount
equal to 50% of such reduced amount shall be paid monthly for the life of his
Joint Annuitant.

 

 

 

 

 

This optional form of benefit is not available to any Employees who are
represented by a labor organization or other representative who has entered into
a written agreement with an Employer providing for participation in this Plan by
the Employees in such unit until such unit(s) agree to in writing, which written
agreements will be incorporated herein by reference thereto.

 

 

 

 

 

Effective January 1, 2009, this optional form of benefit is available to any
Employees represented by a labor organization or other representative who has
entered into a written agreement with an Employer providing for participation in
this Plan by the Employees in such unit.

 

 

 

 

If (i) an Employee retires or terminates employment before his Normal Retirement
Date, then reaches his Normal Retirement Date before he elects to commence
pension payments, and fails to elect one of the forms of pension payment
specified above, or (ii) an Employee retires on or after reaching Normal
Retirement Date and fails to elect one of the forms of pension payment specified
above, the Employee’s pension payments shall, except as provided in Subsection
10.P.3, commence as of the later of his Normal Retirement Date or actual
retirement date, and as soon as practicable following the later of his Normal
Retirement Date or his actual retirement, in the normal form of payment
specified in Subsection 10.A.

6

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

An Employee’s election to commence pension payments shall be made in accordance
with procedures established by the Administrator, including, but not limited to,
procedures regarding (i) the date by which an Employee must request a benefit
calculation and election forms based on a particular Annuity Starting Date and
(ii) the date by which an Employee must return such forms for the benefit to
commence on such Annuity Starting Date. Such procedures shall provide that an
Employee’s Annuity Starting Date shall in no event be earlier than the date on
which the Employee makes a request for a benefit calculation and election
forms.”

 

 

5.

Appendix B is amended, effective January 1, 2008, by adding the following text
at the end of Appendix B.1:

 

 

 

 

“Effective January 1, 2008, remuneration shall also include amounts required to
be recognized under the provisions of Section 1.415(c)-2(e) of the Treasury
regulations and amounts permitted to be recognized under the provisions of
Section 1.415(c)-2(e)(2) and (3) of the Treasury regulations. Remuneration shall
not exceed the limitation on compensation under Section 401(a)(17) of the Code.”

 

 

 

6.

A new paragraph D is added to the end of Section 15 to read as follows,
effective December 1, 2008:

 

 

 

 

“D. Transfers to Benshaw. Notwithstanding any other provision of the Plan to the
contrary, if an Employee during his period of employment with the Company and
all Affiliated Entities is transferred from a position eligible to accrue
benefits under the provisions of Section 3 or Section 4 to a position with
Benshaw that is otherwise ineligible for benefits under the applicable Section,
the following provisions shall apply:

 

 

 

 

 

 

(1)

Eligibility Service. An Employee’s Eligibility Service shall be determined on
the basis of his period of employment with the Company and all Affiliated
Employers, including Benshaw.

 

 

 

 

 

 

 

 

(2)

Credited Service. For purposes of determining an Employee’s eligibility for
benefits under the Plan (but not the amount of any benefit unless otherwise
specified in paragraph (4) below), an Employee’s years of Credited Service shall
be determined on the basis of his period of employment with the Company
including Benshaw, but not otherwise including his period of employment with an
Excluded Unit.

 

 

 

 

 

 

 

 

(3)

Eligibility for Benefits. Upon an Employee’s termination of employment with the
Company and all Affiliated Employers, including Benshaw, an Employee shall be
entitled to a Normal, Early, or Vested Retirement Pension under the applicable
provisions of the Plan if, at the time of his termination of employment, he has
satisfied the age, service, and any other requirements of the Plan for such
benefit.

7

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(4)

Rules for Determining the Amount of Benefit.

 

 

 

 

 

 

 

 

 

 

(a)

If an Employee who is making contributions under the provisions of Section 3 is
transferred to a position with Benshaw and on account of such transfer the
Employee would be otherwise ineligible to make further contributions, the
transferred Employee shall continue to be eligible to make contributions under
the provisions of Section 3 and the following provisions shall also apply:

 

 

 

 

 

 

 

 

 

 

I.   

Credited Service for Benefit Accrual Purposes. All service with Benshaw in such
transferred position shall be included in determining the Employee’s years of
Credited Service for purposes of determining the amount of the Employee’s
contribution under Section 3 except that any service rendered while the Employee
is eligible to participate in another qualified defined benefit pension plan
shall be excluded.

 

 

 

 

 

 

 

 

 

 

II.  

Compensation. Compensation (as defined in Section 1.8) paid by Benshaw to the
Employee while employed in such transferred position shall be included for
purposes of Section 3 and 4 and this Paragraph D.

 

 

 

 

 

 

 

 

 

 

(b)

If an Employee who is accruing benefits under the provisions of Section 4 is
transferred to Benshaw and on account of such transfer the Employee would be
otherwise ineligible to accrue further benefits under the provisions of Section
4, benefits shall continue to accrue under the provisions of Section 4 after the
date of transfer.”

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this amendment has been executed on this _____ day of
______________________, 2008.

 

 

 

 

 

 

 

Curtiss-Wright Corporation

 

 

 

Benefits Committee

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------